COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  EDUARDO BELLAS JR,                               §               No. 08-21-00213-CV

                        Appellant,                 §                  Appeal from the

  v.                                               §                143rd District Court

  VAQUERO PERMIAN GATHERING                        §              of Ward County, Texas
  LLC,
                                                   §             (TC# 19-05-25029-CVW)
                        Appellee.
                                                   §

                                              ORDER

       On January 7, 2022, this Court issued an order for mediation referral. The order required

the parties to confer and attempt to agree upon a qualified mediator within twenty days of the date

of the order and notify the Court of the mediator’s name and contact information. On January 27,

2022, the appellee informed this Court the parties failed to agree on a qualified mediator. On that

same day, the appellant filed a motion to extend time to choose a mediator. The Court DENIES

the motion to extend time to choose a mediator.

       Therefore, the Court ORDERS the appeal to continue. The suspension of the appellate

timetable is lifted and the Reporter’s Record shall be filed in this Court on or before April 7, 2022.

       IT IS SO ORDERED this 8th day of March, 2022.


                                               PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.